 In ..theMatter of GENERAL MOTORS CORPORATION, PONTIAC MOTORDIVISIONand 'UNITED ORGANIZATION OF PLANT PROTECTION Em-2 .- 38641.-No. R-3864. , Decided May 09,194Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Frank H. Bowen,for the Board.Mr. Henry M. HoganandMr. Denton Jolly,of Detroit, Mich., forthe Company.Mr. Frank J. Edmondson,of Detroit, Mich., for the Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn March 18, 1942, United Organization of Plant ProtectionEmployees, herein called the Union, filed with the Regional Di-rector for the Seventh Region (Detroit, Michigan) an amendedpetition alleging that a question affecting commerce had arisen con-cerning the representation of employes of General Motors Cor-poration, Pontiac Motor Division, Pontiac, Michigan, herein calledthe Company, engaged in the manufacture and assembly of auto-mobiles, service parts, and anti-aircraft guns, and requesting aninvestigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On April 22, 1942, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c)of the Act, and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.OnApril 23, 1942, the Company, the Union, and the Regional Directorentered into a "Stipulation for Certification of Representatives UponConsent Election."41 N L. 11 B. No 103514 GENERAL MOTORSCORPORATION515Piirsuai t to the Stipulation, an election by secret ballotwas con-ducted on May 14, 1942, under the direction and supervision of theRegionalDirector among the following employees to determinewhether or not they desired to be represented by the Union :Allplant protection employees of the General Motors Corporation, Pon-tiacMotor Division, excluding sergeants, lieutenants, captains, chiefs,and other supervisory employees.On May 15, 1942, the RegionalDirector issued and duly served upon the parties his Election Reporton the ballot.No objections to the conduct of the ballot or theElection Report have been, filed by any of the parties.In his ElectionReport, the Regional Director reported as followsconcerning the balloting and its results:Total on eligibility list-------------------------------------- 113ITotal ballots cast------------------------------------------- 104Total ballots challenged------------------------------------0Total blank ballots-----------------------------------------0Total void ballots------------------------------------------0Total valid votescounted----------------------------------- 104Votes cast for United Organization of Plant Protection Em-ployees------------------------------------------------59Votes cast against United Organization of Plant ProtectionEmployees-----------------------------------------------45Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Corporation, Pontiac MotorDivision, Pontiac, Michigan, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2:All plant protection employees of General Motors Corporation;Pontiac Motor Division, excluding sergeants, lieutenants, captains,chiefs, and other supervisory employees, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.3.United Organization of Plant Protection Employees has beendesignated and selected by a majority of the employees in the aboveunit as their representative for the purposes of collective bargainingand is the exclusive representative of all employees in said unit,within the meaning of Section 9 (a) of the National Labor RelationsAct. 516DECISIONSOF NATIONALLABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in theNationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT IS ]HEREBY CERTIFIEDthat United Organization of Plant Protec.tion Employees has been designated and selected by a majority of allplant protection employees of the General Motors Corporation, Pon-tiacMotor Division, excluding sergeants, lieutenants, captains, chiefs,and other supervisory employees, as their representative for thepurposes of collective bargaining, and that, pursuant to the`provisionsof Section 9 (a) of the Act, United Organization of Plant ProtectionEmployees is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.'